Citation Nr: 1601734	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected resolved cerebrospinal meningitis, on the basis of substitution.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


		

INTRODUCTION

The Veteran served on active duty from September 1976 to December 1979.  He died in May 2012.  The appellant is the Veteran's surviving spouse.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The Board remanded the claim to schedule a hearing in February 2012.  Unfortunately, the Veteran died while the claim was in remand status.

In June 2012, the RO recognized the appellant as a valid substitute claimant in place of the Veteran for the issues on appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of the claim that was pending on the date of the Veteran's death. 

The Board remanded the case to the RO for additional development in March 2014.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDING OF FACT

A back disability was not shown in service, back arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any back disorder was related to service or is due to or aggravated by the Veteran's service-connected resolved cerebrospinal meningitis.



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service and was not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of this claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, while the Veteran originally requested a hearing, failure to report to his scheduled hearing, requested rescheduling, which was done, but unfortunately passed away approximately one month prior to his rescheduled hearing.  Given the pending hearing request, the appellant was scheduled for a Board hearing in October 2012, but she wrote a letter that month withdrawing the pending hearing request and asking that a decision be based on the evidence of record.  As such the hearing request is considered to have been withdrawn.

The Veteran was also provided VA examinations and an addendum opinion was sought after the Veteran's death (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor the appellant, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran sought service connection for a back disorder, which he contended was secondary to his service-connected, albeit resolved, cerebrospinal meningitis.  He filed his initial claim for service connection in August 2000, which was denied in a March 2003 rating decision.  He filed a request to reopen his service connection claim for a back disorder in February 2006, which was denied in a June 2007 rating decision.  The denial was appealed to the Board, and the Board reopened the service connection claim for a back disorder and remanded the claim for additional development.

Regarding his claim, the Veteran's STRs show that he was treated for cerebrospinal meningitis.  Afterwards, he had complaints of back pain in May 1979.  At a June 1979 physical examination, the Veteran's spine was found to be normal.  In July 1979, he reported having a backache for the previous 18 months.  He was separated from service in December 1979 due to headaches from his resolved cerebrospinal meningitis.  His STRs do not show that he was treated for or diagnosed with any chronic back disorder during his active service.

Medical records after his separation from service include a July 1980 dorsal spine x-ray that did not show arthritis.  At a December 1980 VA examination for his resolved cerebrospinal meningitis, the Veteran reported back pain, but he had a normal physical examination.  Thus, the record also does not show that the Veteran was diagnosed with any back arthritis within one year of separation from service.

In April 2005 and October 2006, the Veteran treated for low back pain, which he felt was related to his resolved cerebrospinal meningitis.  A July 2008 lumbar spine x-ray showed degenerative joint disease and a lumbar spine MRI showed stenosis.

In August 2008, the Veteran was afforded a VA examination.  He reported that he started having low back pain after being treated for cerebrospinal meningitis during his active service.  He also reported that his back pain affected his ability to work.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a thorough physical examination, the examiner opined that the Veteran's back disorder was not caused by or a result of his cerebrospinal meningitis.  The examiner reported that after a thorough review of the Veteran's claims file, which included his STRs, and review of any medical literature available on the link between a history of cerebrospinal meningitis and degenerative disc disease, the research failed to locate a causal link between the two conditions as the medical literature suggested that these were coincidental findings (i.e., someone may have meningitis and then develop degenerative disc disease).  The examiner concluded that there was no evidence to suggest that the history of meningitis was related to or the cause of his back disorder.

An April 2009 lumbar spine MRI showed bulging and protruding intervertebral discs.

In July 2014, a VA examiner reviewed the Veteran's claim file.  The examiner opined that the Veteran's back disorder was not permanently aggravated by his in-service episode of cerebrospinal meningitis.  The examiner noted that objective medical evidence did not show any pathologic destruction of any structure consistent with an infectious process or evidence of any residual effects of meningitis on the thoracolumbar spine.  The examiner further noted that disc degeneration with accompanying arthritis was a common development.  The examiner noted that medical literature reported that age related changes were present in 40 percent of adults over age 35 years and in almost all individuals over age 50.  The examiner concluded that the Veteran's back disorder was a stand-alone entity, neither due to nor aggravated by military service or the episode of cerebrospinal meningitis during active military service.

In a September 2014 addendum opinion, the July 2014 VA examiner opined that the Veteran's back disorder did not have its onset during service.  The examiner noted that not only was a diagnosis of chronic back disability not made during active military service, the STRs were silent for complaints consistent with being a precursor and/or early stages of the subsequently diagnosed back disability.  The examiner noted that there was no evidence that the Veteran had any recurrent symptoms or residuals of a back disorder while in service, within one year of separation from service, or subsequently.  The examiner reported that based on a review of current medical literature, the Veteran's back disorder was due to normal and expected aging and unrelated to any condition that had its onset during active military service or within one year of separation from active military service.

After weighing all the evidence, the Board finds the greatest probative value in the multiple VA examiners' opinion and addendum opinion, which considered the elements necessary to substantiate claims for direct service connection and secondary service connection due to resolved cerebrospinal meningitis.  In addition, these opinions are consistent with records showing no diagnosis of thoracolumbar arthritis during the Veteran's service or within one year of separation.  Finally, the VA examiners opined that the Veteran's resolved cerebrospinal meningitis did not cause or permanently aggravate his back disorder.

Neither the Veteran, nor the appellant, has submitted any competent medical evidence supporting the contention that the Veteran's back disorder was proximately due to, the result of, or permanently aggravated by his service-connected resolved cerebrospinal meningitis.  Therefore, after weighing all the evidence, the Board finds great probative value in the July 2014 VA examiner's opinion and addendum opinion.  Furthermore, the record contains no evidence of an in-service incurrence or aggravation of a back disorder or any back arthritis manifested to a compensable degree within one year following separation from service.  Thus, the evidence fails to establish service connection for the Veteran's back disorder on a direct or secondary basis.

Consideration has been given to the Veteran's assertion that his back disorder was proximately due to his service-connected resolved cerebrospinal meningitis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology back disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Back disorders are not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testing such as x-rays or MRIs are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran was competent to report perceived symptoms of his back disorder, he has not been shown to have possessed the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent (meaning medically qualified) evidence as to the issue of nexus and it therefore does not rebut either of the medical opinions of record.

Accordingly, the criteria for service connection have not been met for a back disorder.  That is, the evidence did not show that a back disorder was diagnosed in service or within a year of service; the weight of the evidence was against a finding that a back disorder had existed continuously since service; and the weight of the evidence was against a finding that the Veteran's resolved cerebrospinal meningitis either caused or aggravated his back disorder.  Therefore, the claim is denied.  


ORDER

Service connection for a back disorder, to include as secondary to a service-connected resolved cerebrospinal meningitis, on the basis of substitution, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


